Citation Nr: 0709818	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increase evaluation in excess of 10 
percent for scars, the residuals of head trauma.

2. Entitlement to an increased evaluation in excess of 10 
percent for headaches, residuals of head trauma.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

C.N. Bash, M.D.
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Though the Board regrets any additional delay in this appeal, 
a remand is required.  In the Board's December 2004 remand, 
the RO was specifically directed to consider whether this 
case should be forwarded to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  In the January 2006 rating decision and 
supplemental statement of the case (SSOC), issued after the 
December 2004 Board remand, there is no discussion of extra-
schedular consideration.  

Additionally, the veteran has reported that tinnitus, 
vertigo, and hearing loss are residuals from the in-service 
head injury.  October 2004 and September 2005 letters from 
Dr. Bash indicate that these symptoms/conditions are 
secondary to the major head trauma in 1972 because the record 
does not provide a more likely etiology.  The December 2004 
Board remand stated that the VA examiner should identify all 
clinical manifestations of the head injury, and specifically 
mentioned hearing loss and dizziness.  Though the March 2005 
VA examiner noted that the veteran wore a hearing aid, the 
examiner did not state if this condition was the residual of 
the in-service head injury.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's December 2004 remand.

The Board notes that a March 2004 VA treatment record shows 
that syncopal episodes were not epileptic in nature.  The 
March 2005 VA examiner found that the syncopal episodes were 
the residuals of the in-service head injury, but the examiner 
did not state if the these episodes were epileptic or 
seizure-like in nature.  In a September 2006 letter, Dr. Bash 
reported that the syncope/blackouts were a form of seizure.  
Therefore, it is unclear if these episodes are epileptic or a 
form of seizure.  Additionally, it is unclear if these 
syncopal episodes are related to the headaches or independent 
residuals of the in-service injury.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement 
to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issues could impact the 
veteran's TDIU claim. The Board therefore finds these issues 
to be inextricably intertwined.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion with respect 
to the residuals of the in-service head 
injury. The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  If answering any question or 
making any determination would require the 
examiner to resort to speculation, the 
examiner should so state.  The examiner is 
asked to express an opinion to the 
following questions, as appropriate: 

(a) Is it likely, at least as likely 
as not (a 50 percent probability), 
or unlikely that tinnitus, hearing 
loss, and vertigo are due to the in-
service head injury? 

(b) Given the opinions of record, 
the Board has accepted that the 
syncopal episodes experienced by the 
veteran are the result of his 
service-connected head injury.  In 
this regard, please state whether 
the syncopal episodes are analogous 
to a seizure disorder or epileptic 
in nature.  If the syncopal episodes 
are epileptic in nature, describe 
the nature of these episodes, 
frequency, and symptoms.  

2. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his attorney should be provided 
a Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
The RO should specifically consider whether 
this case should be forwarded to the 
Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  
The veteran and his attorney should also be 
afforded the opportunity to respond to that 
SSOC before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


